Sutton, J.
The Interstate Life & Accident Company issued a policy of life-insurance to Ralph Fields, the beneficiary of which was Lillie Belle Muse. The insured died as a result of a pistol or revolver-shot wound. The company refused payment, on the ground that the policy provided that “No benefits will be paid for . . death resulting . . from any . . gunshot or stab wounds.” The beneficiary filed suit against the company on the policy. The case ivas submitted to the court for determination without the intervention of a jury, the sole question being whether or not death by a pistol or revolver-shot wound was within the above clause of the policy. The trial judge held that it was, and entered judgment in favor of the company. A motion for a new trial was made by the beneficiary, and was overruled, and to this judgment she excepted.
*8401. As defined by the following authorities, a “gun” is a metal tube for firing projectiles by the force of gunpowder or other explosives, together with its stock, carriage, or other attachments. When it is mounted on a carriage it is called a cannon, and when it is mounted on a stock requiring the use of both hands it is commonly called a rifle, musket, carbine, or fowling piece. It is also called a pistol or revolver. A pistol is a small firearm, usually mounted on a handgrip, which can be fired with one hand. As used in common parlance, the word “gun” is used interchangeably with the word pistol. Funk & Wagnalls New Standard Dictionary, 1092; Webster’s New International Dictionary, 962; 12 Enc. Brit. 717; Norwood v. State, 28 Ga. App. 238 (111 S. E. 59); Hill v. State, 147 Ga. 650 (95 S. E. 213); State v. Barrington, 198 Mo. 23 (95 S. W. 235); Witty v. State, 75 Tex. Cr. 440 (171 S. W. 229 (11); State v. Christ, 189 Iowa, 474 (177 N. W. 54, 57).
2. The words “gunshot . . wounds,” as used in the above provision of the policy of insurance in this case, include a wound produced by a pistol or revolver shot, and the trial court properly so held, and did not err in overruling the motion for new trial.

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.